6 N.Y.2d 841 (1959)
In the Matter of Edward H. Innet et al., Constituting the Town Board of the Town of Greenburgh, et al., Respondents,
v.
Julian Liberman et al., Constituting the Zoning Board of Appeals of the Town of Greenburgh, Respondents, and Bobandal Realties, Inc., Respondent-Appellant.
In the Matter of Don P. Wallach et al., Respondents,
v.
Julian Liberman et al., Constituting the Zoning Board of Appeals of the Town of Greenburgh, Respondents, and Bobandal Realties, Inc., Respondent-Appellant.
Court of Appeals of the State of New York.
Argued March 11, 1959.
Decided May 28, 1959.
Anthony Curreri, Jacob B. Ward and Sol D. Greenstein for appellant.
Charles J. Costabell for Edward H. Innet et al., constituting the Town Board of the Town of Greenburgh, respondents.
Edward J. Freeman, Malcom Wilson and Mizell Wilson, Jr., for individual respondents.
Appeal dismissed, without costs, upon the ground that the order appealed from does not finally determine the proceedings within the meaning of the Constitution.